PER CURIAM.
This is an appeal from a final judgment in an action for attorney’s fees. We find that under Reid v. Johnson, 106 So.2d 624 (Fla. 3d DCA 1958), the trial court correctly determined that the initial $5,000 retainer was an advance payment against hourly charges rather than an independent fee. Moreover, since conflicting evidence was presented on the factual issue of whether appellant was authorized to render services in preparation for appellate review, we also uphold the trial court’s finding that appellant was not entitled to recover for efforts and costs expended in connection therewith.
AFFIRMED.
DOWNEY, ANSTEAD and BERANEK, JJ., concur.